DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.	The Terminal Disclaimer (TD) filed on April 27, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,720,976 B2 has been reviewed and is accepted. The TD has been recorded.

Response to Remarks

3.	With respect to the objections and rejections of the pervious Office Action, mailed on 03/09/22, have been withdrawn due to proper amendments and/or persuasive arguments.

Examiner’s Amendment
4.	An Examiner's Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an Amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an Amendment, it MUST be submitted no later than the payment of the issue fee.
	Following claims have been amended as follows:
in claim 31, lines 3-4 replace the terms “the radio propagation channel” with “the stationary radio propagation channel”; and 
in claim 32, line 2 replace the terms “by the another stationary access node” with “by another stationary access node”.

Reason for Allowance
5.	Regarding claim 1, prior art of record fails to disclose the amended portions filed on 11/15/21. Also, refer to the Applicant’s Arguments/Remarks filed on 11/15/21. With regard to claims 18 and 36, these claims have substantially the same subject matter as claim 1. Hence, claims 18 and 36 are allowed under the same rationale as claim 1.
	Therefore, regarding claims 1, 18-19, 21-34 and 36-37 (renumbered as 1-19) having considered all limitations do not appear to be anticipated by, or obvious in view of, the prior art of record.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 263